ORDER
PER CURIAM.
Rick Christian (Defendant) appeals from the judgment upon his convictions by a jury for the felony offense of second degree assault of a law enforcement officer, Section 565.082, RSMo 2000, for two misdemeanor offenses of third degree assault of a law enforcement officer, Section 565.083, RSMo 2000, and for two counts of misdemeanor resisting arrest, Section 575.150, RSMo 2000. Defendant was sentenced as a prior and persistent offender to fifteen years’ imprisonment for second degree assault of a law enforcement officer, and for six months for each of the remaining convictions, with the terms to be served concurrently. In his sole point, Defendant argues the trial court erred in refusing to appoint the public defender to represent him and forcing him to trial pro se. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).